Ed. F. McFaddin, Associate Justice (Additional Opinion on Rehearing). In his petition for rehearing Mr. Young calls attention to a matter which was contained in his original brief, but which we did not discuss in our Opinion of December 14, 1964. The Chancery decree permanently enjoined Mr. Young from selling, during Mrs. Young’s lifetime, the property at No. 3121 Olive Street in Pine Bluff, where Mrs. Young is now living. Mr. Young 'claims that this property is in a section fast becoming commercial, and that he should be allowed to furnish Mrs. Young a home for her lifetime at some other suitable location and then be allowed to sell the property at 3121 Olive Street. Of course, Mr. and Mrs. Young may negotiate between themselves, if they so desire, as to another suitable home for Mrs. Young for her lifetime. Should they be unable to reach a mutually satisfactory agreement, thea Mr. Young, if lie should think that Mrs. Young was being arbitrary in the matter, would be free to ask the Jefferson Chancery Court to hear the dispute and decide as to whether Mrs. Young should be required to accept another suitable home for her lifetime in lieu of the present one. The Chancery Court which granted the injunction in the first instance is always empowered to modify it. With this explanation, the petition for rehearing is denied. Harris, C. J., not participating. (Original opinion delivered December 14, 1964, P. 795.)